      Case: 5:18-cr-00182-SO Doc #: 95 Filed: 06/05/19 1 of 3. PageID #: 750




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                           )   CASE NO.: 5:18-CR-182
                                                    )
               Plaintiff,                           )   JUDGE SOLOMON OLIVER, JR.
                                                    )
       v.                                           )
                                                    )
JOSEPH TERLIZZI,                                    )   UNOPPOSED MOTION TO EXTEND
                                                    )   TIME TO FILE NOTICE OF APPEAL
               Defendant.                           )


       The United States of America, by and through counsel, Justin E. Herdman, United States

Attorney, and Elliot Morrison, Assistant United States Attorney, hereby moves the Court to extend

the time to file its notice of appeal by 30 days under Federal Rule of Appellate Procedure 4(b)(4).

Undersigned counsel has conferred with counsel for Defendant Terlizzi, and Defendant does not

oppose this motion.

       This Court granted Defendant’s motion to suppress on May 9, 2019. The government

would normally have 30 days to file a notice of appeal from that order (until June 8, 2019, or

June 10, 2019, the next business day). Fed. R. App. P. 4(b)(1)(B). However, “[u]pon a

finding of . . . good cause, the district court may—before or after the time has expired, with or

without motion and notice—extend the time to file a notice of appeal for a period not to

exceed 30 days from the expiration of the time otherwise prescribed by this Rule 4(b).” Fed.

R. App. P. 4(b)(4).

       Good cause to extend the deadline exists here because the parties are engaged in active

plea negotiations that might render the appeal a needless waste of the parties’ and the courts’

resources and could possibly delay the trial of the other defendants in this matter. However,
     Case: 5:18-cr-00182-SO Doc #: 95 Filed: 06/05/19 2 of 3. PageID #: 751



defense counsel has been engaged in a capital murder trial, and does not have sufficient time to

meet with his client and fully discuss his options. Accordingly, the government submits that

good cause exists to extend the time to file the notice of appeal, and moves the Court to extend

the deadline by 30 days under Fed. R. App. P. 4(b)(4), with Defendant’s consent.

                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                             By:    /s/ Elliot Morrison
                                                     Elliot Morrison (OH: 0091740)
                                                     Assistant United States Attorney
                                                     United States Court House
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, OH 44113
                                                     (216) 622-3919
                                                     (216) 522-7499 (facsimile)
                                                     Elliot.Morrison@usdoj.gov




                                               2
       Case: 5:18-cr-00182-SO Doc #: 95 Filed: 06/05/19 3 of 3. PageID #: 752



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of June 2019 a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Elliot Morrison
                                                        Elliot Morrison
                                                        Assistant U.S. Attorney




                                                   3
